DETAILED ACTION

1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 1/20/2021. 

Examiner’s Amendment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as proved by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Matt Todd on February 18, 2021. 

3.	The application has been amended as follows:

Replace Claim 1 with:

1.	A method to degrade an article comprising at least one of polyethylene, polypropylene, or polystyrene, the method comprising: 
providing the at least one of polyethylene, polypropylene, or polystyrene; 
blending the at least one of polyethylene, polypropylene, or polystyrene with one or more carbohydrate-based polymeric materials including a plasticizer to form the article, wherein the one or more carbohydrate-based polymeric materials have a crystallinity of less than about 20% and a water content no greater than 2% by weight and resists recrystallization; 


Replace Claim 12 with:

 12.	The method of claim 1, wherein the method comprises blending 5% by weight or more of the one or more carbohydrate-based polymeric materials with the at least one of polyethylene, polypropylene, or polystyrene.

Replace Claim 13 with:

13. 	The method of claim 1, wherein the blend of the carbohydrate-based polymeric material with the at least one of polyethylene, polypropylene, or polystyrene includes at least 10% by weight of the carbohydrate-based polymeric material.

Replace Claim 19 with:

19. 	A method to degrade an article comprising at least one of polyethylene, polypropylene, or polystyrene, the method comprising: 
providing the at least one of polyethylene, polypropylene, or polystyrene; 
blending the at least one of polyethylene, polypropylene, or polystyrene with at least 1% by weight of one or more carbohydrate-based polymeric materials to form the article, wherein the one or more 
wherein the total amount of carbon atoms that become at least one of carbon dioxide or methane from about 349 days to about 5 years in simulated landfill conditions, simulated compost conditions, or simulated marine conditions is greater than the number of carbon atoms available from the article other than the at least one of polyethylene, polypropylene, or polystyrene.

Replace Claim 21 with:

21. 	The method of claim 19 wherein the total amount of carbon atoms that become at least one of carbon dioxide or methane from at least about 439 days to about 5 years is greater than the number of carbon atoms available from the article other than the at least one of polyethylene, polypropylene, or polystyrene.


Allowable Subject Matter
4. 	Claims 1-7, 9-19, 21-24 are allowed. 

5. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Dehennau et al. (US Patent 5,510,401)  
Dehennau et al. teach a method of forming films comprising a polyethylene, a starch and a plasticizer (claims 1, 3, 4 and 10) wherein the film is biodegradable (claim 9).
However, Dehennau et al. do not teach or fairly suggest the claimed method, wherein the  

	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ARRIE L REUTHER/               Primary Examiner, Art Unit 1763